DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, lines 15-17 recite the limitation “said header remains unattached to said second fabric piece in equal horizontal parts thereof that end on its first vertical side and that end on its second vertical side”. ‘Unattached’ is a negative limitation which means they are ‘not attached’, however, the header is attached to all of the second fabric piece at least because a first element is considered attached to a second element when connected by way of one directly attached’.
MPEP 2173.05(i)     Negative Limitations
The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35  U.S.C. 112, second paragraph. ….
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.").  See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d  1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.

Claim 12, line 3 introduces new matter since it requires the first and second header attaching pieces as comprised of “female” discs, yet this limitation is narrower than what is disclosed in the original disclosure.  Similarly, in line 5, requiring that the first and second horizontal panel attaching pieces comprise the “male” discs provides new matter since it is narrower than originally disclosed.
Claim 14 introduces new matter similarly as claim 12, it provides narrower subject matter via “male” and “female” than originally disclosed.
Dependent claims are at least rejected for depending from a rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include but are not limited to:
	Claim 1 recites the limitation “a first fabric piece adapted to hang from a ceiling” on line 5. It is unclear to the examiner how the fabric piece is adapted to hang from the ceiling. It is understood that 
	Claim 1, lines 3 and 6 of the 2nd page of claim 1, “said unattached part” provides a lack of proper antecedent basis.  
Claim 1, in lines 4 and 7 of the 2nd page of claim 1, “the side” in the phrases “the side of said header’s first vertical side” and “the side of said header’s second vertical side”  provides a lack of proper antecedent basis.
Claim 1, in line 1 of the 3rd page, “said horizontal edge” is indefinite, is it referring to the horizontal top edge of the first gripping panel or the second gripping panel?
Claim 1, in line 2 of the 3rd page, “said vertical side edge” is indefinite, is it referring to the vertical side edge of the first gripping panel or the second gripping panel?
	Claim 14 recites the limitation “said vertical horizontal attaching piece” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claims. The examiner believes this is a mistake, and that the claim should read similar to claim 10, and interprets it as follows: “said second vertical sheet attaching piece”.
The dependent claims are rejected for at least depending upon a rejected claim.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mishler (US PG Pub 20060252326) in view of Serio (US PG Pub 20080283202) and Trapani (US Patent 9204749).
Regarding claim 1, as best understood, Mishler teaches (figures 1-2) a sanitary curtain assembly (10) comprising: 
a sheet (12) having a first vertical edge and a second vertical edge, a top horizontal edge, and a horizontal width (see modified figure 1 below);
a header (16), having a top horizontal edge and a bottom horizontal edge, a first vertical side and a second vertical side (see modified fig. 1 below), and a horizontal width, a first horizontal header attaching piece (see modified fig. 1 below) on the side of said header's first vertical side. 
a second horizontal header attaching piece (see modified fig. 1 below) on the side of said header's second vertical side.
a first vertical sheet attaching piece (modified fig. 1) being attached to said first vertical edge of said sheet;
a second vertical sheet attaching piece (modified fig. 1) being attached to said second vertical edge of said sheet;
a first gripping panel (14a) constructed from medical grade impervious antimicrobial material (The specification teaches that polyester, vinyl, and polypropylene are suitable materials for the removable panels, thus those materials must be considered medical grade. Bands 14a and 14b are taught to be antimicrobial (paragraph 0020 lines 4-6). In paragraph 0021, Mishler teaches that “the main portion may be comprised of fabric including, but not limited to, polypropylene, polyethylene, polyurethane, polyester, cellulose, nylon, combinations thereof, or the like.” In paragraph 0035 it is 
and a second gripping panel (14b) constructed from medical grade impervious antimicrobial material (see above regarding the first gripping panel) having a horizontal top edge and a vertical side edge (figure 1), said3Serial No.: 16/189,013Atty. Docket No.: CEN085.00401 second panel being attached at said horizontal top edge to a second horizontal panel attaching piece (see modified fig. 1 below) and being attached at said vertical side edge to a second vertical panel attaching piece (modified fig. 1);
whereby said first gripping panel (14a) is removably attached (paragraphs 0023 and 0032) by said first horizontal panel attaching piece (modified fig. 1) to said first horizontal header attaching piece (modified fig. 1) and by said first vertical panel attaching piece   to said first vertical sheet attaching piece and said second gripping panel is removably attached (paragraphs 0023 and 0032) by said second horizontal panel attaching piece (modified fig. 1) to said second horizontal header attaching piece (modified fig. 1) and by said second vertical panel attaching piece to said second vertical sheet attaching pieces (modified fig. 1).
Mishler does not teach the sheet constructed from inherently flame retardant fabric, a first fabric piece adapted to hang from a ceiling and having a horizontal width greater than said horizontal width of said sheet (with length modification it should be taught in Trapani figure 4 callout number 28); a second fabric piece having a top horizontal edge, a bottom horizontal edge, and a horizontal width equal to said horizontal width of said sheet and being attached at said bottom horizontal edge to said top horizontal edge of said sheet; the header being made of open mesh, and having a horizontal width 
Serio teaches (figure 1) a sheet (106a) constructed from inherently flame retardant fabric (paragraph 0042), and a header (101) made of open mesh (paragraph 0012).
It would have been obvious to one of ordinary skill in the art at the time to modify Mishler to incorporate the teachings of Serio by having the sheet be made of a flame retardant material, and the header made of upper mesh. This alteration provides the predictable and expected result of a safer curtain assembly that is able to withstand fire and protect a patient in an emergency situation.
Trapani teaches (figures 2-4) a first fabric piece (28) adapted to hang from a ceiling (the fabric piece hangs from a track (12). Mishler teaches a track hanging from a ceiling in paragraph 0033, lines 3-4) and having a horizontal width greater than said horizontal width of said sheet (when the modification of adding the fabric piece from Trapani to the Mishler reference is made, the fabric piece will have a width greater than the sheet, because the header is wider than the sheet (figure 1 of Mishler)). Trapani also teaches a second fabric piece (the wide lower portion 16, column 1, lines 10-13) having a top horizontal edge (touches the mesh), a bottom horizontal edge, and a horizontal width equal to said horizontal width of said sheet (when Mishler is modified to include this fabric piece of Trapani, it is placed directly above the sheet, and only as wide as the sheet as shown in figure 4 of Trapani, not  over the panels 14a and 14b) and being attached at said bottom horizontal edge to a top horizontal edge of a sheet (44, figure 3 of Trapani). It would have been obvious to one of ordinary skill in the art at the time 
Note that the combination of Mishler, after modified with Serio and Trapani now also inevitably  teaches a header (16) having a horizontal width equal to said horizontal width of said first fabric piece (Trapani teaches first fabric piece (28) in figure 4, and the modification has the fabric piece width equal to the header), the header being attached at its top horizontal edge to said first fabric piece (Trapani teaches this in figure 4) and being attached at its bottom horizontal edge in part to said top horizontal edge of second fabric piece (Trapani teaches this in figure 4, and the modification above incorporates this) such that said bottom horizontal edge of said header remains unattached to said second fabric piece in equal horizontal parts thereof that end on its first vertical side and that end Serial No.: 16/189,013 Atty. Docket No.: CEN085.00401on its second vertical side (as taught in Mishler, the header is wider than the sheet. Thus with the above modifications, and the second fabric piece only being as wide as the sheet, equal bottom portions of the header on each side are unattached to the second fabric piece); and the first horizontal header attaching piece being attached to said unattached part of said bottom horizontal edge of said header (see modified fig. 1), and the second horizontal header attaching piece being attached to said unattached part of said bottom horizontal edge of said header (see modified fig. 1).
The examiner recognizes the mixed embodiments 114 vs. 14 in the above explanation to teach the material being impervious, therefore it would have been obvious to one of ordinary skill in the art at the time to modify the first embodiment of Mishler 14 to incorporate the teachings of the second embodiment Mishler 114, by making the fabric of the gripping panels of the first embodiment of the 
If not found inevitably taught by the modified Mishler, attention shall be drawn to the fact that the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of a known material of medical grade impervious material and flame retardant as claimed would have been obvious to use in Mishler based on its suitability for use in a hospital. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).

    PNG
    media_image1.png
    674
    1354
    media_image1.png
    Greyscale

Regarding claim 10, modified Mishler, Mishler teaches (figure 1) that the first vertical sheet attaching piece (on left, modified fig. 1) and said second vertical sheet attaching piece (on right, modified fig. 1) are each comprised of hook fastener straps and said first vertical panel attaching piece (on left, modified fig. 1) and said second vertical panel attaching piece (on right, modified fig. 1) are each comprised of loop fastener straps (paragraph 0023, it would be obvious to one of ordinary skill in the art to place the hook end or loop end of either piece).  
.  
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mishler (US PG Pub 20060252326) in view of Serio (US PG Pub 20080283202) and Trapani (US Patent 9204749) as applied to claim 1 above, and further in view of Wade (US Patent 5191922).
Regarding claims 12-13, modified Mishler, Mishler teaches (figure 1) that the first horizontal header attaching piece (on left, modified fig. 1) and said second horizontal header attaching piece (on right, modified fig. 1) and said first horizontal panel attaching piece (on left, modified fig. 1) and said second horizontal panel attaching piece (on right, modified fig. 1) can comprise snap fasteners (paragraph 0032) which are known in the art to comprise interlocking female and male disks that snap together connecting the surfaces (it would be obvious to one of ordinary skill in the art to place the female side on either piece and the male on the opposite). Modified Mishler does not teach the snaps being riveted on, nor the snaps constructed from a material selected from the group consisting of metal and plastic.
Wade teaches (figure 1) a curtain and valence assembly (10) that uses snaps that are machine stamped (riveted) and made of brass (30, column 6, lines 30-34) to secure a cover (20). It would have been obvious to one of ordinary skill in the art at the time to further modified Mishler to incorporate the teachings of Wade by having the snaps be riveted and made of metal. This modification would have been obvious because it does not lead to unpredictable or unexpected results, or impact the functionality of the device of modified Mishler.

Wade teaches (figure 1) a curtain and valence assembly (10) that uses snaps that are machine stamped (riveted) and made of brass (30, column 6, lines 30-34) to secure a cover (20). It would have been obvious to one of ordinary skill in the art at the time to further modified Mishler to incorporate the teachings of Wade by having the snaps be riveted and made of metal. This modification would have been obvious because it does not lead to unpredictable or unexpected results, or impact the functionality of the device of modified Mishler.
Regarding claim 16, modified Mishler does not teach the first vertical sheet attaching piece and said second vertical sheet attaching piece are each comprised of buttons and said first vertical panel attaching piece and said second vertical panel attaching piece are each comprised of buttonholes.  
Wade teaches (figure 1) a curtain and valence assembly (10) that uses a button (30, column 6, lines 35-38) as a means to secure a cover (20). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Mishler to incorporate the teachings of Wade, by having the attaching pieces incorporate buttons and button holes to connect, and would be obvious to one of ordinary skill in the art to place the button on either piece and the button hole on the opposite. This modification would have been obvious because it does not lead to unpredictable or unexpected results, or impact the functionality of the device of modified Mishler.

Wade teaches (figure 1) a curtain and valence assembly (10) that uses a button (30, column 6, lines 35-38) as a means to secure a cover (20). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Mishler to incorporate the teachings of Wade, by having the attaching pieces incorporate buttons and button holes to connect, and would be obvious to one of ordinary skill in the art to place the button on either piece and the button hole on the opposite. This modification would have been obvious because it does not lead to unpredictable or unexpected results, or impact the functionality of the device of modified Mishler.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive. 
The examiner does note that the applicant argues that Mishler and Serio together, and neither with Mayer, teach “the first and second panels being removably attached” in the same manner as the amended claim 1, with each panel being removably attached to a horizontal header attaching piece as well as to a vertical sheet attaching piece. However the examiner directs attention to the claim 1 rejection above, where the combination of Mishler, Serio, and Trapani teach this feature.
The examiner notes that the applicant argues that Mishler does not teach a panel removably to a header and removably to the sheet which arrangement allows for the stability and sterility when "grabbed and moved" by "thousands" in a hospital setting, but the examiner notes that the combination applied does teach the actual claim language as recited... this doesn’t appear commensurate with the rejection as applied.
The examiner notes that the applicant argues that Mishler does not teach a panel removably attached to a horizontal header attaching piece and a vertical sheet attaching piece. The examiner notes that the combination of Mishler, Serio, and Trapani teach this feature as explained in the rejection above.
Applicant’s arguments with respect to Toder, DiNunzio, and Trapani have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634